Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on May 20, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 9, and 14 are now amended.
Claims 1–5, 7–10, 12–16, and 18–20 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 1, 4, 5, 8–10, 13–15, and 18–20 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0191220 A1 (“Dent”) in view of U.S. Patent Application Publication No. 2019/0339834 A1 (“Weiner”). The Applicant traverses this ground of rejection, but respectfully, the traversal is not persuasive.
At the outset, the Examiner acknowledges that the Applicant’s summary of the March 22 interview (Response 7–8) is accurate, and that the present amendment to claim 1 (but not the other independent claims) is mostly consistent with the Examiner’s amendment strategy discussed on page 8 of the Response. And with respect to claim 1, the Examiner agrees that Dent does not appear to explicitly disclose the contingent step of “if no related content is available, repeating the steps of detecting a pause in scrolling, identifying visible content, and determining whether related content is available.” 
However, Dent does not need to disclose this limitation in order to reach a finding of anticipation or conclusion of obviousness. Claim 1 is a method claim, and “repeating the steps” is contingent upon the condition precedent of “if no related content is available.” The broadest reasonable interpretation of a method claim with a contingent limitation is that the contingent limitation is not required when the condition precedent for the contingent limitation is unmet. MPEP § 2111.04 (subsection II.). Claim 1 does not have a required step of “determining that no related content is available,” and therefore, the condition precedent is unmet, meaning the limitations contingent upon that condition precedent need not be disclosed or taught by the prior art in order to reject the claim.
To overcome this reading, the Applicant needs to amend claim 1 so as to make the condition precedent a required element of the claim:
A method for selecting content based on scrolling behavior, comprising the steps of: 
providing an end-user device having a screen, the end-user device operable by a user to scroll through content;
detecting a pause in scrolling;
identifying visible content when scrolling is paused;
determining [[whether]] that no related content associated with the visible content is available;
waiting for scrolling to resume;
nother pause in scrolling;[[,]] 
identifying visible content when scrolling is paused;[[, and]] 
determining [[whether]] that related content is available; and
[[if]] in response to related content [[is]] being available, displaying the related content as a continually viewable item until the related content is closed by the user,
wherein the step of displaying the related content comprises displaying the related content as an overlay over a portion of the screen, such that the related content covers a portion of the visible content.
The amendments to claims 9 and 14 are broader. Unlike claim 1, neither claims 9 nor 14 explicitly describe what should happen if no related content is available responsive to a query that fails to return related content, let alone require a step whereby such a query actually returns with no results. Dent teaches a device programmed to perform all of the steps claimed during its usual operation for the reasons set forth in the rejection below. Accordingly, claims 9 and 14 stand rejected as obvious over Dent and Weiner. 
Claims 2, 3, 7, 12, and 16 stand rejected under 35 U.S.C. § 103 as being unpatentable over Dent and Weiner as applied to claims 1, 9, and 14 above, and further in view of U.S. Patent Application Publication No. 2017/0193566 A1 (“Lucash”). The Applicant does not separately traverse this ground of rejection beyond re-asserting its argument from above for the independent claims. However, since the independent claims are now rejected for a different reason, this argument is no longer relevant. 
Accordingly, as all claims stand rejected over the prior art, the Applicant’s request for a notice of allowance is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	DENT AND WEINER TEACH CLAIMS 1, 4, 5, 8–10, 13–15, AND 18–20.
Claims 1, 4, 5, 8–10, 13–15, and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0191220 A1 (“Dent”) in view of U.S. Patent Application Publication No. 2019/0339834 A1 (“Weiner”).
Claim 1
Dent teaches a method for selecting content based on scrolling behavior, comprising the steps of: 
providing an end-user device having a screen, 
“Referring to FIG. 12, an example set of computer executable instructions is provided for displaying an over-scroll region 302 on a mobile device 100.” Dent ¶ 68. In all shown embodiments, the mobile device 100 includes a touch-screen display 102. Dent ¶ 39. 
the end-user device operable by a user to scroll through content;
“At block 1200, an over-scroll region 302 to be displayed on a mobile device 100 is received or otherwise obtained.” Dent ¶ 68. Specifically, the mobile device 100 is operable via scrolling input 300 to scroll content. See, e.g., Dent ¶¶ 29–31 and 77.
detecting a pause in scrolling;
At block 1202, the mobile device 100 determines several facets of information associated with the over-scroll region 302, including properties of the corresponding scrolling input 300 and its duration. Dent ¶ 70. Specifically, referring to FIG. 4, the mobile device 100 detects “if there is a pause of a predetermined length of time between the scrolling input first stage 400 and the scrolling input second stage 402.” Dent ¶ 78.
identifying visible content when scrolling is paused;
“In an example embodiment, at block 1202, information associated with an over-scroll region 302 can include information associated with the content 104 displayed on the mobile device 100,” e.g., the mobile device 100 can “analyze the content 104 and identify keywords that are frequently used in it.” Dent ¶ 73.
determining whether related content associated with the visible content is available;
“In an example embodiment, at block 1206, the advertisement selection module 1110 (FIG. 11) can select one or more advertisements that are related to the keywords identified at block 1202.” Dent ¶ 73.
waiting for scrolling to resume;
As mentioned above, the mobile device 100 counts the “length of time between the scrolling input first stage 400 and the scrolling input second stage 402.” Dent ¶ 78.
if no related content is available, repeating the steps of detecting a pause in scrolling, identifying visible content, and determining whether related content is available; 
The broadest reasonable interpretation of a method claim with a contingent limitation is that the contingent limitation is not required when the condition precedent for the contingent limitation is unmet. MPEP § 2111.04 (subsection II.). In this case, claim 1 is a method claim, and “repeating the steps” is contingent upon the condition precedent of “if no related content is available.” Claim 1 does not have a required step of “determining that no related content is available,” and therefore, the condition precedent is unmet, meaning the limitations contingent upon that condition precedent need not be disclosed or taught by the prior art in order to reject the claim.
and if related content is available, displaying the related content 
“At block 1208, the display 810 of the mobile device 100 is instructed to display an over-scroll region 302 with one or more selected advertisements.” Dent ¶ 72.
as a continually viewable item until the related content is closed by the user,
“In one example, the over-scroll region can remain displayed as long as the scrolling input is applied. Once the scrolling input has been removed, the content can automatically scroll back in the reverse direction such that the over-scroll region is no longer displayed.” Dent ¶ 21.
wherein the step of displaying the related content comprises displaying the related content as an overlay over a portion of the screen
“In the example of FIGS. 13 and 14, if the over-scroll region 302 has not been displayed for a duration greater than a predetermined length of time t1, a subtle advertisement such as a tiled pattern of a small image 304 can be displayed (FIG. 13). If the scrolling input 300 is held such that the over-scroll region 302 has been displayed for a predetermined length of time t1, the over-scroll region 302 can change to display a second advertisement such as a website address (FIG. 14).” Dent ¶ 79. In both cases, the figures clearly show that the over-scroll region 302 is overlaid on a portion of the screen (display 102), see FIGS. 13–14, albeit not necessarily covering any portion of the content that was previously visible.
Weiner, however, teaches a method 100 comprising:
waiting for scrolling to resume; 
“At block 112, the client computing system tracks viewability of one or more images or other page elements that were identified at block 104 as potentially suitable for overlay content (e.g., having an advertisement presented over or within the image),” Weiner ¶ 24, in part by using “listeners for scrolling events and/or other events that could cause a change in the viewability of a specific page element.” Weiner ¶ 27.
and displaying the related content as a continually viewable item until the related content is closed by the user, wherein the step of displaying the related content comprises displaying the related content as an overlay over a portion of the screen, such that the related content covers a portion of the visible content.
“Once a given image or other element of the page is determined to have met the viewability criteria at block 114, the method proceeds to load the overlay content for display in association with the given element, at block 116,” Weiner ¶ 30, and then actually cause display of the overlay content “over a portion of an image, video, page portion (such as may be identified by a <div> tag in HTML of the page) or other element of the page” at block 118. Weiner ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Dent’s advertisement in the “overlay content” manner described by Weiner, such that the advertisement covers a portion of the visible content. One would have been motivated to combine Weiner with Dent because Weiner’s approach “increase[es] the percentage of displayed ads that end up meeting viewability standards.” Weiner ¶ 12.
Claim 4
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 1, 
wherein the step of waiting for scrolling to resume further comprises waiting for scrolling to be resumed in a direction in which scrolling occurred immediately prior to the pause in scrolling. 
“The scrolling input first stage 400 scrolls the content 104 in the direction of the scrolling input first stage 400 such that the content 104 is scrolled beyond its upper boundary 114 to display the over-scroll region first portion 404. The scrolling input second stage 402 scrolls the content 104 in the direction of the scrolling input second stage 402 such that the content 104 is further scrolled beyond its upper boundary 114 to display the over-scroll region second portion 406.” Dent ¶ 33.
Claim 5
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 1, 
wherein the step of detecting a pause in scrolling consists of detecting a pause lasting at least a predetermined duration of time. 
“In an example embodiment at block 1206, an over-scroll region second portion 406 with a second advertisement can be selected if there is a pause of a predetermined length of time between the scrolling input first stage 400 and the scrolling input second stage 402.” Dent ¶ 78.
Claim 8
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 1, 
wherein the end-user device is a mobile phone or a tablet. 
“Referring to FIGS. 6 and 7, one example embodiment of a mobile device 100a is shown in FIG. 6 and another example embodiment of a mobile device 100b is shown in FIG. 7.” Dent ¶ 39. Notably, FIG. 6 depicts mobile device 100a as a mobile phone and FIG. 7 depicts mobile device 100b as a tablet.
Claim 9
Dent teaches a method for selecting content based on scrolling behavior, comprising the steps of: 
providing an end-user device having a screen, 
“Referring to FIG. 12, an example set of computer executable instructions is provided for displaying an over-scroll region 302 on a mobile device 100.” Dent ¶ 68. In all shown embodiments, the mobile device 100 includes a touch-screen display 102. Dent ¶ 39. 
the end-user device operable by a user to scroll through content;
“At block 1200, an over-scroll region 302 to be displayed on a mobile device 100 is received or otherwise obtained.” Dent ¶ 68. Specifically, the mobile device 100 is operable via scrolling input 300 to scroll content. See, e.g., Dent ¶¶ 29–31 and 77.
iterating through the steps of: detecting a pause in scrolling;
At block 1202, the mobile device 100 detects “if there is a pause of a predetermined length of time between the scrolling input first stage 400 and the scrolling input second stage 402.” Dent ¶ 78.
identifying visible content when scrolling is paused;
“In an example embodiment, at block 1202, information associated with an over-scroll region 302 can include information associated with the content 104 displayed on the mobile device 100,” e.g., the mobile device 100 can “analyze the content 104 and identify keywords that are frequently used in it.” Dent ¶ 73.
performing a query for related content associated with the visible content, wherein the iteration is performed until the query results in finding related content;
“In an example embodiment, at block 1206, the advertisement selection module 1110 (FIG. 11) can select one or more advertisements that are related to the keywords identified at block 1202.” Dent ¶ 73.
and displaying the related content 
“At block 1208, the display 810 of the mobile device 100 is instructed to display an over-scroll region 302 with one or more selected advertisements.” Dent ¶ 72.
as a continually viewable item until the related content is closed by the user,
“In one example, the over-scroll region can remain displayed as long as the scrolling input is applied. Once the scrolling input has been removed, the content can automatically scroll back in the reverse direction such that the over-scroll region is no longer displayed.” Dent ¶ 21.
wherein the step of displaying the related content comprises displaying the related content as an overlay over a portion of the screen
“In the example of FIGS. 13 and 14, if the over-scroll region 302 has not been displayed for a duration greater than a predetermined length of time t1, a subtle advertisement such as a tiled pattern of a small image 304 can be displayed (FIG. 13). If the scrolling input 300 is held such that the over-scroll region 302 has been displayed for a predetermined length of time t1, the over-scroll region 302 can change to display a second advertisement such as a website address (FIG. 14).” Dent ¶ 79. In both cases, the figures clearly show that the over-scroll region 302 is overlaid on a portion of the screen (display 102), see Dent FIGS. 13–14, albeit not necessarily covering any portion of the content that was previously visible
Weiner, however, teaches a method 100 comprising:
displaying the related content as a continually viewable item until the related content is closed by the user, wherein the step of displaying the related content comprises displaying the related content as an overlay over a portion of the screen, such that the related content covers a portion of the visible content.
“Once a given image or other element of the page is determined to have met the viewability criteria at block 114, the method proceeds to load the overlay content for display in association with the given element, at block 116,” Weiner ¶ 30, and then actually cause display of the overlay content “over a portion of an image, video, page portion (such as may be identified by a <div> tag in HTML of the page) or other element of the page” at block 118. Weiner ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Dent’s advertisement in the “overlay content” manner described by Weiner, such that the advertisement covers a portion of the visible content. One would have been motivated to combine Weiner with Dent because Weiner’s approach “increase[es] the percentage of displayed ads that end up meeting viewability standards.” Weiner ¶ 12.
Claim 10
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 9, 
wherein the step of detecting a pause in scrolling consists of detecting a pause lasting at least a predetermined duration of time. 
“In an example embodiment at block 1206, an over-scroll region second portion 406 with a second advertisement can be selected if there is a pause of a predetermined length of time between the scrolling input first stage 400 and the scrolling input second stage 402.” Dent ¶ 78. Moreover, for this specific embodiment, no other factor beyond the amount of time is required, thereby disclosing the “consisting of” requirement.
Claim 13
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 9, 
wherein the end-user device is a mobile phone or a tablet. 
“Referring to FIGS. 6 and 7, one example embodiment of a mobile device 100a is shown in FIG. 6 and another example embodiment of a mobile device 100b is shown in FIG. 7.” Dent ¶ 39. Notably, FIG. 6 depicts mobile device 100a as a mobile phone and FIG. 7 depicts mobile device 100b as a tablet.
Claim 14
Dent teaches a method for selecting content based on scrolling behavior, comprising the steps of: 
providing an end-user device having a screen, the end-user device operable by a user to scroll through available content;
“In FIG. 2, a scrolling input 200 that has been applied to scroll the content 104 can be detected by the mobile device 100 in the direction of the scrolling input 200.” Dent ¶ 31. In all shown embodiments, the mobile device 100 includes a touch-screen display 102. Dent ¶ 39. 
scrolling through content in response to a scrolling action by the user in order to display a portion of the available content;
In response to scrolling input 200, “a portion of the previous undisplayed content 108 is shown on the display 102.” Dent ¶ 32. Likewise, “a scrolling input 300 can be performed to scroll the content 104 in the direction of the scrolling input 300 such that the content 104 is scrolled beyond its upper boundary 114 to display an over-scroll region 302. In some example embodiments, the over-scroll region 302 can display an advertisement in the form of text and/or an image such as a tiled pattern (or non-tiled pattern) of a symbol, trade-mark or other small image 304.” Dent ¶ 32.
performing a query for related content related to the displayed portion of the available content in response to a cessation of scrolling;
“[A]n over-scroll region second portion 406 with a second advertisement can be selected if there is a pause of a predetermined length of time between the scrolling input first stage 400 and the scrolling input second stage 402.” Dent ¶ 78. In order to select an advertisement, “the advertisement selection module 1110 (FIG. 11) can select one or more advertisements that are related to the keywords identified at block 1202,” said keywords being identified as frequently used in the content 104. Dent ¶ 73.
repeating the steps of scrolling through content in response to a scrolling action and preforming a query for related content in response to a cessation of scrolling until the query results in finding related content;
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” MPEP § 2112.02. In this case, Dent teaches a prior art device that is programmed to (1) respond to a scrolling input 300 by “scroll[ing] the content 104 in the direction of the scrolling input 300,” Dent ¶ 32, and (2) select one or more advertisements that are related to the keywords identified at block 1202,” said keywords being identified as frequently used in the content 104. Dent ¶ 73.
Since Dent explicitly teaches a device programmed to do both (1) and (2) in response to every scrolling input 300, Dent’s device necessarily teaches repeating steps (1) and (2).
and displaying the related content when the related content is found and scrolling is resumed,
“The scrolling input second stage 402 scrolls the content 104 in the direction of the scrolling input second stage 402 such that the content 104 is further scrolled beyond its upper boundary 114 to display the over-scroll region second portion 406. The over-scroll region first portion 404 remains displayed while the over-scroll region second portion 406 is displayed in response to the scrolling input second stage 402.” Dent ¶ 33.
wherein the step of displaying the related content comprises displaying the related content as an overlay over a portion of the screen
“In the example of FIGS. 13 and 14, if the over-scroll region 302 has not been displayed for a duration greater than a predetermined length of time t1, a subtle advertisement such as a tiled pattern of a small image 304 can be displayed (FIG. 13). If the scrolling input 300 is held such that the over-scroll region 302 has been displayed for a predetermined length of time t1, the over-scroll region 302 can change to display a second advertisement such as a website address (FIG. 14).” Dent ¶ 79. In both cases, the figures clearly show that the over-scroll region 302 is overlaid on a portion of the screen (display 102), see FIGS. 13–14, albeit not necessarily covering any portion of the content that was previously visible.
Weiner, however, teaches a method 100 comprising:
displaying the related content when the related content is found and scrolling is resumed, wherein the step of displaying the related content comprises displaying the related content as an overlay over a portion of the screen, such that the related content covers a portion of the visible content.
“Once a given image or other element of the page is determined to have met the viewability criteria at block 114, the method proceeds to load the overlay content for display in association with the given element, at block 116,” Weiner ¶ 30, and then actually cause display of the overlay content “over a portion of an image, video, page portion (such as may be identified by a <div> tag in HTML of the page) or other element of the page” at block 118. Weiner ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Dent’s advertisement in the “overlay content” manner described by Weiner, such that the advertisement covers a portion of the visible content. One would have been motivated to combine Weiner with Dent because Weiner’s approach “increase[es] the percentage of displayed ads that end up meeting viewability standards.” Weiner ¶ 12.
Claim 15
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 14, further comprising the step of 
hiding the related content when a user interface element for hiding the related content is engaged by the user. 
“In another example, a scrolling input can be of such magnitude that after a scrolling input has ended, the content continues to scroll past one of its boundaries. Once the scrolling has ended, the content can automatically scroll back in the reverse direction such that the over-scroll region is no longer displayed.” Dent ¶ 21
Claim 18
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 14, 
wherein the step of performing a query for related content occurs after scrolling has ceased for a predetermined amount of time. 
“In an example embodiment at block 1206, an over-scroll region second portion 406 with a second advertisement can be selected if there is a pause of a predetermined length of time between the scrolling input first stage 400 and the scrolling input second stage 402.” Dent ¶ 78.
Claim 19
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 14, 
wherein the scrolling action comprises moving a finger over the screen. 
“For example, the scrolling input in an electronic device having a touch-screen display can include placing an object, such as a finger of the user, on the touch-screen display and moving the object in a direction to cause the device to scroll the content in the same direction.” Dent ¶ 20.
Claim 20
Dent, as combined with Weiner, teaches the method for selecting content based on scrolling behavior as recited in claim 19, 
wherein the end-user device is a mobile phone or a tablet. 
“Referring to FIGS. 6 and 7, one example embodiment of a mobile device 100a is shown in FIG. 6 and another example embodiment of a mobile device 100b is shown in FIG. 7.” Dent ¶ 39. Notably, FIG. 6 depicts mobile device 100a as a mobile phone and FIG. 7 depicts mobile device 100b as a tablet.
II.	DENT, WEINER, AND LUCASH TEACH CLAIMS 2, 3, 7, 12, AND 16.
Claims 2, 3, 7, 12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Dent and Weiner as applied to claims 1, 9, and 14 above, and further in view of U.S. Patent Application Publication No. 2017/0193566 A1 (“Lucash”).
Claim 2
Dent teaches the method for selecting content based on scrolling behavior as recited in claim 1, 
wherein the step of waiting for scrolling to resume further comprises waiting for scrolling to be resumed in a second direction 
“The scrolling input first stage 400 scrolls the content 104 in the direction of the scrolling input first stage 400 such that the content 104 is scrolled beyond its upper boundary 114 to display the over-scroll region first portion 404. The scrolling input second stage 402 scrolls the content 104 in the direction of the scrolling input second stage 402 such that the content 104 is further scrolled beyond its upper boundary 114 to display the over-scroll region second portion 406.” Dent ¶ 33.
Dent does not explicitly disclose waiting to see if the scrolling occurs in a different direction from the previous direction of scrolling.
Lucash, however, teaches a scrolling method that involves waiting for scrolling to resume in order to continuously display content related to the scrolled content, 
wherein the step of waiting for scrolling to resume further comprises 
By way of background, Lucash teaches a system 200 in which a user device 206 displays a resource 216, and “[a] user of the user device 206 can enter a scroll command (e.g., using a scroll bar 224 of the browser 222, or a scroll wheel of a mouse) to cause additional portions of the resource 216 to scroll into a viewable area of the display screen.” Lucash ¶ 51. Lucash’s system 200 detects the completion of each distinct scroll command as a separate “scroll event” that causes a “request for a content item to populate the slot” that moved into the viewable portion of the user device’s display. Lucash ¶ 30; see also ¶ 56 (describing a situation where the system 200 distinguishes a scroll event from “subsequent scroll events”).
waiting for scrolling to be resumed in a second direction different from a direction in which scrolling occurred immediately prior to the pause in scrolling. 
“Upon the content item 220 becoming fully visible within the viewable area of the browser 222, the content item 220 is no longer scrolled in response to subsequent scroll events.” Lucash ¶ 56. Notably, this is true regardless of the direction of the subsequent scroll events: “For example, in some such implementations, the content item 220 does not scroll back out of view in response to a ‘scroll down’ scroll event, and does not scroll up out of the viewable area in response to a ‘scroll up’ scroll event.” Lucash ¶ 56. Accordingly, in embodiments where the first scroll event is a scroll down event, the content item 220 remains pinned on the screen even when the subsequent scroll event is a scroll up event, and vice versa.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make Dent’s scrolling method more robust by adapting it to wait for scrolling in a different direction, as taught by Lucash. One would have been motivated to combine Lucash with Dent as this would make the overall method more thorough at ensuring an advertisement is read (or at least receives an impression), since the combination effectively causes the advertisement to be displayed in either direction of scrolling.
Claim 3
Dent, as combined with Lucash, teaches the method for selecting content based on scrolling behavior as recited in claim 2, 
wherein the second direction is opposite the direction in which scrolling occurred immediately prior to the pause in scrolling. 
“Upon the content item 220 becoming fully visible within the viewable area of the browser 222, the content item 220 is no longer scrolled in response to subsequent scroll events.” Lucash ¶ 56. Notably, this is true regardless of the direction of the subsequent scroll events: “For example, in some such implementations, the content item 220 does not scroll back out of view in response to a ‘scroll down’ scroll event, and does not scroll up out of the viewable area in response to a ‘scroll up’ scroll event.” Lucash ¶ 56. Accordingly, in embodiments where the first scroll event is a scroll down event, the content item 220 remains pinned on the screen even when the subsequent scroll event is a scroll up event, and vice versa.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make Dent’s scrolling method more robust by adapting it to wait for scrolling in a different direction, as taught by Lucash. One would have been motivated to combine Lucash with Dent as this would make the overall method more thorough at ensuring an advertisement is read (or at least receives an impression), since the combination effectively causes the advertisement to be displayed in either direction of scrolling.
Claim 7
Dent teaches the method for selecting content based on scrolling behavior as recited in claim 1, but does not explicitly disclose a user interface element engageable by the user to hide the related content. 
Lucash, however, teaches a method comprising the step of 
displaying a user interface element engageable by the user to hide the related content. 
“For example, the user can dismiss the content item 220 by selecting a ‘close’ icon for the content item 220, or by making a swiping motion across the content item 220 using a touch screen of the user device 206.” Lucash ¶ 52.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Lucash’s “close” icon to Dent’s advertisement, thereby making it possible to close the advertisement. One would have been motivated to combine Lucash with Dent because it is more user-friendly to allow users to dismiss unwanted content, and while Dent may allow users to scroll away from the advertisement, there is no guarantee that user intended to dismiss the advertisement when he scrolls away (in contrast to Lucash’s approach of requiring the user to affirmatively dismiss the advertisement).
Claim 12
Dent teaches the method for selecting content based on scrolling behavior as recited in claim 9, but does not explicitly disclose a user interface element engageable by the user to hide the related content. 
Lucash, however, teaches a method comprising the step of:
displaying a user interface element engageable by the user to hide the related content. 
“In some implementations, a user can dismiss the overlay advertisement to view the resource content by, for example, swiping across the overlay advertisement on a touch screen device, or using a mouse to select an ‘x’ close icon. Dismissing, or closing, the overlay advertisement causes the resource content positioned beneath the overly advertisement to be revealed to the user.” Lucash ¶ 15.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Lucash’s “close” icon to Dent’s advertisement, thereby making it possible to close the advertisement. One would have been motivated to combine Lucash with Dent because it is more user-friendly to allow users to dismiss unwanted content, and while Dent may allow users to scroll away from the advertisement, there is no guarantee that user intended to dismiss the advertisement when he scrolls away (in contrast to Lucash’s approach of requiring the user to affirmatively dismiss the advertisement).
Claim 16
Dent teaches the method for selecting content based on scrolling behavior as recited in claim 14, but does not explicitly disclose a user interface element engageable by the user to remove the related content. 
Lucash, however, teaches a method comprising the step of 
removing the related content when a user interface element for removing the related content is engaged by the user.
“For example, the user can dismiss the content item 220 by selecting a ‘close’ icon for the content item 220, or by making a swiping motion across the content item 220 using a touch screen of the user device 206.” Lucash ¶ 52.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Lucash’s “close” icon to Dent’s advertisement, thereby making it possible to close the advertisement. One would have been motivated to combine Lucash with Dent because it is more user-friendly to allow users to dismiss unwanted content, and while Dent may allow users to scroll away from the advertisement, there is no guarantee that user intended to dismiss the advertisement when he scrolls away (in contrast to Lucash’s approach of requiring the user to affirmatively dismiss the advertisement).
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176